

116 HR 3187 IH: Letting Educators Access Resources Needed Act
U.S. House of Representatives
2019-06-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3187IN THE HOUSE OF REPRESENTATIVESJune 10, 2019Mr. Suozzi (for himself and Mr. Zeldin) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo amend section 502 of title 40, United States Code, to allow State and local governments to
			 purchase from the Federal supply schedule, and for other purposes.
	
 1.Short titleThis Act may be cited as the Letting Educators Access Resources Needed Act or the LEARN Act. 2.Federal supply schedule authority for State and local governmentsSubsection (c) of section 502 of title 40, United States Code, is amended—
 (1)in the heading, by striking Certain and inserting Federal; and (2)in paragraph (1)—
 (A)in the matter preceding subparagraph (A), by striking of Federal supply schedules of the General Services Administration for the following: and inserting the following: of all Federal supply schedules managed by the General Services Administration.; and (B)by striking subparagraphs (A) and (B).
				